WALLACE, Circuit Judge.
These are appeals -by the complainant from decrees in two actions in equity brought to restrain unfair competition in trade. In the first action there was a decree for the complainant for an injunction and for nominal damages, and in the second there was a decree dismissing the complainant’s bill.
Prior to 1894 the chocolates and cocoas manufactured by the concern of Walter Baker & Co. had acquired great popularity with dealers and retail purchasers throughout the country. Their business had been long established; their products had always maintained a high quality of excellence; and the word “Baker,” when applied to these articles, had come to represent tp purchasers generally the products *298of Walter Baker & Co. The word had become a trade-name of such value in the commerce of those articles that various persons of the name of Baker had been led to engage in making and selling them, in the expectation of marketing them as the products of the original concern. In 1894 the complainant, induced by this notion, commenced the manufacture and sale of chocolates and cocoas at Winchester, Va. He put them upon the market as those of “W. H. Baker & Co.,” in packages simulating in various respects those of Walter Baker & Co., and became an extensive competitor with that concern. In 1897, in a .suit brought against him by the successors of the original concern, he was enjoined from using in his business the name “Baker” or “Baker’s” alone on labels, wrappers, advertisements, etc., or the name of “W. H. Baker 8c Co.,” and was required to insert in lieu thereof the name “W. H. Baker, of Winchester, Va.,” and also-, in as prominent type, the statement, “W. H. Baker is distinct from the old chocolate manufacture of Walter Baker & Co.” In August, 1899, the defendant commenced the sale, and later the manufacture, of chocolates and cocoas at Syracuse, N. Y.; being partly induced thereto, as the complainant had been, by the expectation of profiting by the trade-name of Baker, but also induced by the hope of diverting to himself some part of the business of the complainant. He put his articles upon the market as those of “Wm. H. Baker.” He employed as his managing agent one Sanders, who had formerly been in the employ of Walter Baker & Co., and who had subsequently been employed by the complainant. Through Sanders he was able to approach the customers of the complainant; and, to do so more effectually, he issued circulars to them, simulating the circulars of the complainant, calculated to lead them to believe that orders sent to him would be filled by the complainant. He caused his circulars and the labels on his packages to be impressed with a «lotice which read, “Wm. H. Baker is distinct from the old chocolate manufactory of Walter Baker & Co.,” but in both the circulars and labels his place of business was given at Syracuse. In October, 1899, the complainant filed a bill in equity against the defendant, alleging unfair competition in trade, and praying for an injunction and an accounting. In that action a preliminary injunction was granted, restraining the defendant from using in his circulars, or on his packages, or in his business, in any form, the words “W. H. Baker,” or “Wm. H. Baker is distinct from the old chocolate manufactory of Walter Baker & Co.,” but permitting him to use the name “William H. Baker” conjoined with “Syracuse.” That action proceeded to an interlocutory decree by which the injunction preliminarily granted was made perpetual, and an accounting was ordered. Upon the accounting it was found by the master that the complainant was entitled to nominal damages only. The complainant filed exceptions to the master’s report. These exceptions were overruled, and a final decree was entered in conformity with the interlocutory decree and the master’s report.
During the pendency of this action the defendant changed his business methods, and conformed to the requirements of the preliminary *299injunction. He not only did this, but he conformed his advertisements, packages, labels, etc., to the approval of the successors of Walter Baker & Co. He adopted as a trade-mark the words “Justice Brand,” with a figure of Justice bearing the scales, and in other respects so differentiated the dress of his products as to minimize as far as possible the risk of confusion between them and those of the complainant. Before the final decree was entered he transferred his business, which had become an extensive one, to a corporation organized pursuant to the laws of the state of New York under the corporate name “William H. Baker, Syracuse, N. Y.” Thereafter the •complainant filed a second bill in equity against the corporation, alleging unfair competition, and praying for an injunction and an accounting. The action was prosecuted to a final hearing, and resulted in a decree of the court dismissing the bill. The complainant has appealed from the decree in each case.
We are satisfied that substantial justice has been done by each of the two decrees. The complainant, notwithstanding he commenced business under false colors, and occupied a position which did not commend him to the very solicitous consideration of the court, was entitled to be protected in the circumscribed use of his own name which had been accorded to him by a court of equity. He had no right to complain of the use by another of a rightful patronymic, and much less of the name of Baker, in selling the same class of products; but he has a right to complain if a competitor was endeavoring to palm off his own products as those of the complainant by the use of the same name, on misleading circulars or otherwise, and was entitled to be redressed. The evidence shows that the substantial grievance of the complainant is found in the conduct of William H. Baker at the inception and early in the history of his competition. This was remedied as to the future by the preliminary injunction in the first action. That injunction gave the full measure of relief to which the •complainant, under the circumstances of the case, was entitled, except such a recovery for profits and damages as he might be found entitled to. The evidence upon the accounting failed to disclose that the complainant was entitled to any recovery of profits, or any except nominal damages, by reason of the defendant’s conduct. It failed to disclose that a single person had purchased goods marketed by the defendant, supposing them to be the product of the complainant, or that the complainant had lost a single customer by the defendant’s conduct.
We have examined with care the evidence in the record of the second action to ascertain whether the defendant in that action has, by its circulars, its advertisements, or the dress in which its goods have been presented, done anything of which the complainant can reasonably complain; and we have found nothing, unless he has cause to complain of the use of its corporate name. A part of that name is the place of business, and every person who deals with the defendant is thereby notified that its business domicile is not the domicile of the complainant. If the name had been selected unnecessarily, •or for the purpose of illegitimate competition with the complainant. *300we should not hesitate to enjoin its use. Wm. Rogers Mfg. Co. v. R. W. Rogers Mfg. Co. (C. C.) 66 Fed. 56; R. W. Rogers Co. v. Wm. Rogers Mfg. Co., 17 C. C. A. 576, 70 Fed. 1019. But it was selected without any element of bad faith or unfair use. It was not a new name, and it represented a widely known concern, engaged in a large business, which had acquired a valuable good will. For reasons of convenience, the owner concluded to reorganize the concern as a corporation, and, desiring to preserve the good will, he chose the name with which the good will was identified. He intended to remain the owner of the concern, and has remained its owner, as before. As regards the complainant, it is wholly immaterial whether the business is conducted as that of a corporation, or that of an individual, by the same description.
The decrees are affirmed, with costs.